UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-1937


DEBORAH E. MAPP,

                Plaintiff – Appellant,

          v.

VIRGINIA DEPARTMENT   OF   BEHAVIORAL   HEALTH   &   DEVELOPMENTAL
SERVICES,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:12-cv-00252-MSD-TEM)


Submitted:   October 11, 2012              Decided:    November 5, 2012


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Deborah E. Mapp, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Deborah E. Mapp seeks to appeal the district court’s

order    dismissing      her    complaint        for    failure    to   comply    with    a

court order directing her to pay a $350 filing fee.                            We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

               Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court’s order was entered on the docket

on June 15, 2012.              Accordingly, the latest day for filing a

timely    notice    of       appeal    was   Monday,     July     16,   2012.      Mapp’s

notice of appeal, however, was not received for filing until

Tuesday, July 17, 2012.               See Fed. R. App. P. 4(d).           Because Mapp

failed    to    file     a    timely    notice     of    appeal    or   to     obtain    an

extension or reopening of the appeal period, we are constrained

to   dismiss     the   appeal     as     untimely.        We    also    deny    leave    to

proceed on appeal in forma pauperis.                       We dispense with oral

argument because the facts and legal contentions are adequately



                                             2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3